t c memo united_states tax_court alan g vannoord petitioner v commissioner of internal revenue respondent docket no filed date eric r skinner for respondent memorandum opinion foley judge in a notice issued to alan g vannoord on date respondent determined the following deficiencies in and additions to mr vannoord's federal income taxes year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6651 sec_6654 dollar_figure -- -- -- dollar_figure big_number dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in his petition filed on date mr vannoord contested all of respondent's determinations at the time the petition was filed he resided in grand rapids michigan mr vannoord refused to stipulate any facts appear at trial or submit a brief during the years in issue mr vannoord was employed by keebler co and earned wages of dollar_figure dollar_figure and dollar_figure for and respectively in he also received dollar_figure of rental income from the michigan department of management and budget on date mr vannoord filed with keebler co a form_w-4 employee's withholding allowance certificate on which he claimed eight exemptions later that same year he filed another form_w-4 on which he claimed that he was exempt from federal_income_tax withholding because he did not file a new form_w-4 in keebler co continued to exempt him from withholding for that year mr vannoord failed to file federal_income_tax returns for and but he filed timely returns for prior years respondent determined that mr vannoord failed to report wage income for and and rental income for is liable pursuant to sec_6651 for an addition_to_tax for failing to file a federal_income_tax return for and is liable pursuant to sec_6654 for additions to tax for failing to make estimated_tax payments for and mr vannoord bears the burden of proving that respondent's determinations are erroneous rule a 290_us_111 because mr vannoord failed to offer any evidence respondent's determinations relating to these issues are sustained respondent also determined that mr vannoord is liable for sec_6651 additions to tax for fraudulently failing to file his and federal_income_tax returns respondent must establish by clear_and_convincing evidence that mr vannoord's failure_to_file was an attempt to evade tax sec_7454 102_tc_632 a taxpayer's attempts to conceal income mislead the internal_revenue_service or prevent the collection of income_tax may establish the requisite fraudulent intent see 80_tc_1111 mr vannoord was aware of his federal_income_tax return filing obligations but failed to file his and returns during those years mr vannoord earned wages in excess of dollar_figure and did not have a significant amount of deductible expenses nevertheless on his form_w-4 mr vannoord claimed that he was exempt from withholding did not have a tax_liability and did not expect to have a tax_liability by filing this form which remained in effect for mr vannoord attempted to prevent the internal_revenue_service from collecting his income_tax_liability moreover he attempted to evade tax by failing to file his returns accordingly mr vannoord is liable for the sec_6651 additions to tax relating to and to reflect the foregoing decision will be entered for respondent
